DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 09/06/2022. 
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: ”Regarding the merits of the claimed invention, Sasaki uses pixel values of peripheral pixels of an attention pixel when detecting isolated point noise. Referring to FIG. 12 (reproduced below), Sasaki uses (for the first determination) pixel values of peripheral pixels (NP1, NP2, NP3, NP4) having different color filters (R, B) from the color filter (Gr or Gb) of the attention pixel.
	Referring to FIG. 13 (reproduced below), Sasaki uses (for the second determination) pixel values of peripheral pixels (SC1, SC2, SC3, SC4) having different color filters (R, B) from the color filter (Gr or Gb) of the attention pixel. 
Thus, the second determination in Sasaki is not made for a set of pixels having the same color as the attention pixel.”
Examiner’s Response: Examiner respectfully disagrees. Figure 13 is not interpreted as the second determining. Both processes of Figures 12 and 13 are the first determining. 
Applicant argues: “Furthermore, the only comparison in Sasaki between the attention pixel and other pixels of the same color is in FIG. 4, but the other pixels compared to the attention pixel in FIG. 4 are not farther from the target pixel than the first peripheral pixels. Therefore, Sasaki does not teach the claimed second determination of "determining”
Examiner’s Response: Examiner respectfully disagrees. The pixels are arranged in a Bayer patter (Sasaki, Figs. 3, 12 and 13, Paragraph 0059). The first peripheral pixels are adjacent pixels of the target pixel with a different color as seen in Figures 12 and 13 (Sasaki, Figs. 12-14, Steps S53-S55, Paragraph 0112, Steps S53-S55 determine if a pixel is a highlight candidate by using the “absolute difference value between the extracted pixel value and the pixel value of the first highlight determination attention pixel”. The extracted pixel value is an adjacent pixel to the attention pixel. If the attention pixel is red or blue, the extracted pixel value would be green.).
	Figure 4 is showing only red peripheral pixels around a red target pixel. However, between the red pixel and the red peripheral pixels, there are directly adjacent green and blue pixels (Sasaki, Fig. 3). Therefore, the second peripheral pixels (red peripheral pixels) are farther away from the first peripheral pixels.   
Claim Objections
Claims 1, 3 objected to because of the following informalities:   
Claim 1, line 9, recites “…and first pixel values first peripheral pixels adjacent to of the…”. Examiner suggests amending the limitation to recite “…and first pixel values of first peripheral pixels adjacent to of the…”
Claim 3, line 4-5, recites “…within the first group and pixel values of the first peripheral pixels,”. Examiner suggests amending the limitation to recite “…within the first group and the pixel values of the first peripheral pixels
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-12, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 2015/0071564 A1).

Regarding claim 1, Sasaki teaches an image sensing device (Sasaki, Figs. 1, 10-11, and 15) comprising: 
an image sensor (Sasaki, Fig. 1, Imaging Section 100) including a pixel array, the pixel array including arranged in a predetermined pattern a first group of pixels having a first color filter, a second group of pixels having a second color filter and a third group of pixels having a third color filter (Sasaki, Fig. 3, Paragraph 0059 and 0071); and 
an image processor (Sasaki, Figs. 10-11 and 15, Image processing Section 521, Paragraph 0140), suitable 
generating an image based on pixel values outputted from the image sensor, 
first determining (Sasaki, Figure 14, steps S51-S56) whether a target pixel of the first group having a minimum number of pixels among the first to third groups of pixels is supersaturated (Sasaki, Figs. 12-13, Paragraphs 0112-0113, 0117-0119, A group of red or blue pixel are a group having a minimum number of pixels. Figures 12 and 13 show an example using a green pixel group, however, the process may have a red or blue pixel as the attention pixel. A pixel determined to be a highlight pixel is considered to be supersaturated) based on a target pixel value of the target pixel and first pixel values first peripheral pixels adjacent to the first group containing the target pixel (Sasaki, Figs. 12-14, Steps S53-S55, Paragraph 0112, Steps S53-S55 determine if a pixel is a highlight candidate by using the “absolute difference value between the extracted pixel value and the pixel value of the first highlight determination attention pixel”. The pixel value of the first highlight determination attention pixel is the target pixel value. The extracted pixel values are adjacent pixel to the attention pixel. If the attention pixel is red or blue, the extracted pixel value would be green.), wherein the first peripheral pixels have a different color filter from the first group containing the target pixel (Sasaki, Figs. 12-13),
second determining (Sasaki, Fig. 14, Steps S57-S59) whether the target pixel value of the target pixel of the first group is supersaturated based on the target pixel value and second pixel values of second peripheral pixels adjacent to the first peripheral pixels (Sasaki, Fig. 14, Steps S57-S59, Step S59 determines if the attention pixel is a highlight pixel based on prior steps S51-S58. Steps S51 is based on pixels of the of an identical color to the pixel of attention (Figures 4, 7 and 8, Paragraph 0073) and Steps S53-S55 also uses the pixel value of the attention pixel by using the “absolute difference value between the extracted pixel value and the pixel value of the first highlight determination attention pixel” (Sasaki, Fig. 12, Paragraph 0112)), wherein the second peripheral pixels are farther from the target pixel than the first peripheral pixels (Sasaki, Figs. 3-4, Paragraph 0059, Between the red pixel and the red peripheral pixels, there are directly adjacent green and blue pixels. Therefore, the second peripheral pixels (red peripheral pixels) are farther away from the first peripheral pixels), and the second peripheral pixels have a same color filter as the target pixel of the first group (Sasaki, Fig. 4), and 
correcting a supersaturated pixel value of at least one supersaturated pixel according to results of the first and second determining (Sasaki, Fig. 14, Step S60, Paragraph 0128).

Regarding claim 3, Sasaki teaches the image sensing device of claim 1 (see claim 1 analysis), wherein the image processor includes: 
a first determination module (Sasaki, Fig. 11, attention pixel highlight decision section 905, Paragraph 0120) suitable for determining whether the target pixel is supersaturated based on the pixel value of the target pixel within the first group and pixel values of the first peripheral pixels (Sasaki, Figs. 12-13, Paragraph 0112,); 
a second determination module (Sasaki, Fig. 10, point noise detection section 126, Paragraph 0094) suitable for determining whether the target pixel is supersaturated based on the pixel value of the target pixel and pixel values of the second peripheral pixels, (Sasaki, Figs. 4 and 7, Paragraphs 0086-0087, The pixel values of a group having a minimum number of pixels (Red or Blue) are used to determine if the pixel has isolated point noise which is then used for determining if the pixel is a highlight pixel.); and 
a correction module suitable for correcting the pixel value of the target pixel according to determination results of the first and second determination modules (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128).

Regarding claim 7, Sasaki teaches the image sensing device of claim 1 (see claim 3 analysis), wherein the correction module corrects the pixel value of the target pixel when both the determination results of the first and second determination modules indicate the supersaturation of the target pixel (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128, When both the first and second determination modules indicate the target pixel is a highlight pixel (supersaturated), the correction module corrects the pixel value by returning the pixel value of the attention pixel to the pixel value before the isolated point noise correction process is performed).

Regarding claim 8, Sasaki teaches the image sensing device of claim 1 (see claim 3 analysis), wherein the correction module corrects the pixel value of the target pixel based on the pixel value of the target pixel and the pixel values of the second peripheral pixels (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128, The correction module corrects the pixel value by returning the pixel value of the attention pixel to the pixel value before the isolated point noise correction process is performed when the pixel is determined to be a highlight pixel. The determination of a highlight pixel is based on the pixel value of the target pixel and the pixel values of the second peripheral pixels.).

Regarding claim 9, Sasaki teaches an image sensing device (Sasaki, Figs. 1, 10-11, and 15) comprising: 
an image sensor (Sasaki, Fig. 1, Imaging Section 100) including a pixel array in which a first group of pixels having a red color filter, a second group of pixels having a blue color filter and a third group of pixels having a green color filter are arranged in a first pattern (Sasaki, Fig. 3, Paragraph 0059 and 0071, The first pattern is a single set of R, GR, Gb and B pixels in a 2x2 block.); and 
an image processor suitable for generating an image having a second pattern based on pixel values outputted from the image sensor (Sasaki, Figs. 10-11 and 15, Image processing Section 521, Paragraph 0140, The second pattern is the pattern of repeating 2x2 R, GR, Gb and B pixels. Alternatively, the second pattern may be the same as the first pattern.),
firstly determining whether a target pixel is supersaturated based on a pixel value of the target pixel among the first and second group and at least one pixel value of a set of green peripheral pixels arranged closest to and adjacent the target pixel (Sasaki, Figs. 12-14, Steps S53-S55, Paragraph 0112, Steps S53-S55 determine if a pixel is a highlight candidate by using the “absolute difference value between the extracted pixel value and the pixel value of the first highlight determination attention pixel”. The pixel value of the first highlight determination attention pixel is the target pixel value. The extracted pixel values are adjacent pixel to the attention pixel. If the attention pixel is red or blue, the extracted pixel value would be green.); 
secondly determining whether the target pixel is supersaturated based on the pixel value of the target pixel and at least one pixel value of one set of a set of red peripheral pixels and a set of blue peripheral pixels arranged closest to the target pixel (Sasaki, Fig. 14, Steps S57-S59, Step S59 determines if the attention pixel is a highlight pixel based on prior steps S51-S58. Steps S51 is based on pixels of the of an identical color to the pixel of attention (Figures 4, 7 and 8, Paragraph 0073) and Steps S53-S55 also uses the pixel value of the attention pixel by using the “absolute difference value between the extracted pixel value and the pixel value of the first highlight determination attention pixel” (Sasaki, Fig. 12, Paragraph 0112)), and
correcting  (Sasaki, Fig. 14, Step S60, Paragraph 0128), when generating the image, a pixel value of a supersaturated pixel among the first or second groups based on the pixel value of the supersaturated pixel and pixel values of a first peripheral group of green pixels of the third group arranged closest to and adjacent the supersaturated pixel (Sasaki, Figs. 12-13, Paragraphs 0112-0113, 0117-0119, A group of red or blue pixel are a group having a minimum number of pixels. Figures 12 and 13 show an example using a green pixel group, however, the process may have a red or blue pixel as the attention pixel. Determining if the pixel value is supersaturated based on the pixel value of the target pixel and adjacent pixels. If the target pixel is red or blue (first or second groups), adjacent green pixels (a first peripheral group of green pixels of the third group arranged closest to and adjacent the target pixel) are used to determine if the pixel is supersaturated. A pixel determined to be a highlight pixel is considered to be supersaturated. Correcting the target pixel is then performed if the target pixel is determined to be supersaturated. Therefore, the correcting is also considered to be based on pixel values of a first peripheral group of green pixels of the third group arranged closest to and adjacent the supersaturated pixel.).

Regarding claim 10, Sasaki teaches the image sensing device of claim 9 (see claim 9 analysis), wherein a ratio of numbers of the pixels within the respective first to third groups is 1:1:2 (Sasaki, Fig. 3).

Regarding claim 11, Sasaki teaches the image sensing device of claim 9 (see claim 9 analysis), wherein the first pattern includes a quad pattern (Sasaki, Fig. 3, Paragraph 0059 and 0071, The first pattern (a single set of R, GR, Gb and B pixels in a 2x2 block) is considered to be a quad pattern.), and the second pattern includes a Bayer pattern (Sasaki, Fig. 3, The second pattern includes a Bayer pattern.).

Regarding claim 12, Sasaki teaches the image sensing device of claim 9 (see claim 9 analysis), wherein the image processors includes: 
a first determination module (Sasaki, Fig. 11, attention pixel highlight decision section 905, Paragraph 0120) suitable for determining whether the target pixel is supersaturated based on a pixel value of the target pixel within the first and second groups and pixel values of the first peripheral group of pixels arranged closest to the target pixel, among the third groups (Sasaki, Figs. 12-13, Paragraph 0112, If the attention pixel is red or blue, the adjacent pixel used for determining highlight is green.); 
a second determination module (Sasaki, Fig. 10, point noise detection section 126, Paragraph 0094) suitable for determining whether the target pixel is supersaturated based on the pixel value of the target pixel and pixel values of a second peripheral group of pixels arranged closest to the target pixel, the second peripheral group having the same color filter as the target pixel (Sasaki, Figs. 4 and 7, Paragraphs 0086-0087, The pixel values of Red or Blue pixels are used to determine if the pixel has isolated point noise which is then used for determining if the pixel is a highlight pixel.); and 
a correction module suitable for correcting the pixel value of the target pixel according to determination results of the first and second determination modules (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128).

Regarding claim 16, Sasaki teaches the image sensing device of claim 12 (see claim 12 analysis), wherein the correction module corrects the pixel value of the target pixel when both the determination results of the first and second determination modules indicate the supersaturation of the target pixel (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128, When both the first and second determination modules indicate the target pixel is a highlight pixel (supersaturated), the correction module corrects the pixel value by returning the pixel value of the attention pixel to the pixel value before the isolated point noise correction process is performed).

Regarding claim 18, Sasaki teaches an operating method of an image sensing device (Sasaki, Figs. 1, 10-11, and 15), comprising: 
generating first values of a first group of pixels having a red color filter (Sasaki, Fig. 3, Red R pixels), second values of a second group of pixels having a blue color filter (Sasaki, Fig. 3, Blue B pixels) and third values of a third group of pixels having a green color filter (Sasaki, Fig. 3, Green G pixels, Paragraph 0064);
firstly determining (Sasaki, Figure 14, steps S51-S56) whether a target pixel is supersaturated based on a pixel value of the target pixel (Sasaki, Figs. 12-13, Paragraphs 0112-0113, 0117-0119, Figures 12 and 13 show an example using a green pixel group, however, the process may have a red pixel or a blue pixel as the attention pixel.) among the first group and second (Sasaki, Figs. 4, 7, 8 and 14, Paragraph 0073, Step S51 is determined based on isolated point noise calculations which uses surrounding pixels of the of an identical color to the pixel of attention.) and at least one pixel value of a set of green peripheral pixels arranged closest to and adjacent the target pixel (Sasaki, Figs. 12-14, Steps S53-S55, Paragraph 0112, Steps S53-S55 determine if a pixel is a highlight candidate by using the “absolute difference value between the extracted pixel value and the pixel value of the first highlight determination attention pixel”. The extracted pixel value is an adjacent pixel to the attention pixel. If the attention pixel is red or blue, the extracted pixel value would be green.); 
secondly determining (Sasaki, Fig. 14, Steps S57-S59) whether the target pixel is supersaturated based on the pixel value of the target pixel and at least one pixel value of one set of a set of red peripheral pixels and a set of blue peripheral pixels arranged closest to the target pixel  (Sasaki, Fig. 14, Steps S57-S59, Step S59 determines if the attention pixel is a highlight pixel based on prior steps S51-S58. Steps S51 is based on pixels of the of an identical color to the pixel of attention (Figures 4, 7 and 8, Paragraph 0073). Further, Figs. 12 and 13 also use pixels of a blue color if the attention pixel is a red color.); and 
correcting the pixel value of the target pixel according to results obtained by firstly and secondly determining whether the target pixel is supersaturated (Sasaki, Fig. 14, Step S60).

Regarding claim 19, Sasaki teaches the operating method of claim 18 (see claim 18 analysis), wherein the correcting of the pixel value of the target pixel includes correcting the pixel value of the target pixel when both of the results indicate the supersaturation of the target pixel (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128, When both the first and second determination modules indicate the target pixel is a highlight pixel (supersaturated), the correction module corrects the pixel value by returning the pixel value of the attention pixel to the pixel value before the isolated point noise correction process is performed).

Regarding claim 20, Sasaki teaches the operating method of claim 18 (see claim 18 analysis), wherein the correcting of the pixel value of the target pixel includes correcting the pixel value of the target pixel based on the pixel value of the target pixel and the at least one pixel value of the set of green peripheral pixels (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128, The correction module corrects the pixel value by returning the pixel value of the attention pixel to the pixel value before the isolated point noise correction process is performed when the pixel is determined to be a highlight pixel. The determination of a highlight pixel is based on the pixel value of the target pixel and the pixel values of the green pixels.).

Allowable Subject Matter
Claims 4-6, 13-15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 4, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 3, wherein the first determination module determines that the target pixel has been supersaturated when the pixel value of the target pixel is greater than an average pixel value of the pixels of the first peripheral pixels.”

With regard to claim 5, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 3, wherein the second determination module determines that the target pixel has been supersaturated when the pixel value of the target pixel is greater than a calculation value of the pixel values of the second peripheral pixels.”
Claim 6 depends on and further limits claim 5 and is considered allowable for the same reasons.

With regard to claim 13, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 12, wherein the first determination module determines that the target pixel has been supersaturated when the pixel value of the target pixel is greater than an average pixel value of the pixels of the first peripheral group.”

With regard to claim 14, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 12, wherein the second determination module determines that the target pixel has been supersaturated when the pixel value of the target pixel is greater than a calculation value of the pixel values of the second peripheral group.”
Claim 15 depends on and further limits claim 14 and is considered allowable for the same reasons.

With regard to claim 17, prior art of record neither anticipates nor renders obvious:
	“The image sensing device of claim 9, wherein the correction module corrects the pixel value of the supersaturated pixel by using a ratio between a first value corresponding to the pixel value of the supersaturated pixel and a second value corresponding to the at least one pixel value of the first peripheral group.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698     


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698